Exhibit 10.3

FIRST AMENDMENT

TO

LETTER AGREEMENT

This First Amendment (this “Amendment”) made effective as October 14, 2009
(the “Effective Date”) by and among Dawson James Securities, Inc., as lead
placement agent (“DJS” or the “Placement Agent”) and Cardium Therapeutics, Inc.
(the “Company”).

WITNESSETH:

WHEREAS, the Company and DJS are parties to that certain Letter Agreement dated
September 10, 2009 (the “Letter Agreement”); and

WHEREAS, the Company and DJS now desire to amend the Letter Agreement to reflect
mutually agreed upon revised terms in accordance with the provisions of this
Amendment.

NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used herein, but not otherwise defined, shall
have the meanings ascribed to them in the Letter Agreement.

2. Increase in Dollar Amount of Placement. The Company and the Placement Agent
hereby agree that the $12 million amount of the Placement of the Securities
shall increased to $15 million. As such, the opening sentence to the Letter
Agreement is amended and restated in its entirety as follows:

“The purpose of this letter agreement (“Agreement”) is to confirm the engagement
of Dawson James Securities, Inc. (“DJS” or the “Placement Agent”) by Cardium
Therapeutics, Inc. (the “Company”) to act, subject to the terms of this
Agreement, as the exclusive Placement Agent for the Company, on a “reasonable
best efforts” basis, in connection with the proposed placement (the “Placement”)
of up to $15 million of the Company’s registered securities (the “Securities”)
to “qualified institutional buyers” as such term is defined in Rule 144A
promulgated under the Securities Act of 1933, as amended (the “Securities Act”)
and/or to “accredited investors” as such term is defined in Regulation D
promulgated under the Securities Act.”

3. Clarification of Reimbursable Expenses. For purposes of clarification only,
the $30,000 maximum amount of reimbursable expenses pursuant to Section 2(iii)
shall be deducted from the 7% cash fee payable pursuant to Section 2(i).

4. Counterparts; Facsimile Signatures. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute a single instrument. This Agreement may be executed by
facsimile signatures.

 

-1-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their duly authorized representatives as of this 14th day of
October, 2009.

 

CARDIUM THERAPEUTICS, INC. By:  

/s/ CHRISTOPHER J. REINHARD

  Name: Christopher J. Reinhard   Title: Chief Executive Officer DAWSON JAMES
SECURITIES, INC. By:  

/s/ ALBERT J. POLIAK

  Name: Albert J. Poliak   Title: President

 

-2-